DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 1-8 in the reply filed on 11/23/2021 is acknowledged.  Claims 9-15 are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
A) Reservoir portions for… in claim 1.
B) Nozzle portions for… in claim 1.
C) Liquid-sending units for… in claim 1.
D) Temperature control units in claim 1.
E) Relative movement mechanism for… in claim 1
F) Computer for… in claim 1.
G) Light irradiation portion in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof as follows:
A) The corresponding structure for reservoir is seen in the drawings
B) There is no specific structural support for the nozzle
C) The listing in claim 4, which is also in the specification at paragraph 0052.
D) Paragraph 0058 of the instant PGPub provides support
E) Paragraph 0093 of the instant PGPub provides support
F) Paragraphs 0096-0098 and 0126 of the instant PGPub provide support
G) Paragraphs 0067 and 0068 of the instant PGPub provides support
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
The preamble of claim 1 is seen as vague and indefinite.  It sets out “using two or more molding materials, the materials being a material A and a material B”.  If “the materials” are only A and B, then how can someone use more than two materials?  This makes it unclear as to the metes and bound of the claim since the number of materials and the required structures therefrom are unknown.  For examination purposes the apparatus will be treated as if it just said using two material A and B.  In order to keep the limitation “two or more molding materials” it is suggested to amend to say “using two or more molding materials, the materials being at least a material A and a material B”.
Due to the issue above the limitations in lines 3, 4, and 5 of claim 1 become vague and indefinite since if the number of materials is undetermined then the number of reservoir portions, nozzle portions, and liquid sending units also becomes unknown.
Claim 2 recites the limitations "at least one material A and at least one material B".  There is insufficient antecedent basis for this limitation in the claim.  Are these the same materials A and B from claim 1?
Claim 8 recites the limitations “the nozzle curing prevention portion” and "the light irradiation portion".  Claim 8 depends on claim 1, thus there is insufficient antecedent basis for these limitations in the claim.
In view of the above issue regarding claim 8:  The only proper antecedent basis for claim 8 would be if claim 8 depended on claim 7.  However, claim 7 depends on claim 1, which again does not contain “a light irradiation portion”.  So there would be a theoretical antecedent basis issue with claim 7.  To solve these issues claim 7 should depend on claim 6, and claim 8 should depend on claim 7.
Claim limitation “nozzle for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. Per the above analysis there is no corresponding structure beyond repeating the limitation in the disclosure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maekawa et al (U.S. PGPub 2005/0053798; herein Maekawa).  Regarding claim 1, Maekawa teaches:
A three-dimensional molding apparatus using two or more molding materials (Figure 1a, the materials being a material A and a material B (paragraph 0049: support material and mold material)
Reservoir portions for storing the molding materials (ink tank paragraph 0080, the ejection heads have ink tanks)
Nozzle portions for dispensing the molding materials (the ejection heads 30-32 have nozzle plates 2, paragraph 0052, Figures 3-5)
Liquid-sending units for transporting the materials from the reservoir portions to the nozzle portions (the piezo elements 12 in Figure 3 and paragraph 0052 is seen as a dispense valve per Applicant’s description)
Temperature control units (paragraph 0022, the ink is heated, thus there are temperature control units)
A molding stage (Figure 1, support base 37)
A relative movement mechanism for three-dimensionally relatively moving the stage and the two or more nozzle portions (Figure 1, Z-stage 38 and the uniaxial drive mechanism of paragraph 0057 create relative movement in X, Y, and/or Z)
A computer for controlling the liquid-sending units, the temperature control units, and the relative movement mechanism (Figure 1, control unit 42)
Regarding claim 2:
The apparatus of Maekawa deposits the two materials simultaneously, paragraph 0049.  Additionally, since Maekawa anticipates the apparatus of claim 1 it is also thus capable of using the desired material.
Regarding claims 3 and 4:
The ink jet system of Maekawa is seen as using a volumetric dosing method and using quantitative dispense valves per the Applicant description of such in their disclosure.
Regarding claim 5:
Since Maekawa anticipates the apparatus of claim 1 it is also thus capable of using the desired material.
Regarding claim 6:
Maekawa teaches using curing devices 33 and 34, Figures 1 and 6.  The curing devices 33 and 34 use UV radiation, paragraph 0062.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa, in view of Kubo et al (U.S. PGPub 2002/0105114; herein Kubo).  Regarding claim 7, Maekawa is silent to:
Wherein a nozzle curing prevention portion is further provided to the nozzle portion for dispensing the material A
In the same field of endeavor Kubo teaches using a light shielding panel 38 to prevent curing light from reaching the nozzles, paragraph 0079.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the light shielding panel of Kubo in the apparatus of Maekawa, since it would prevent the nozzles from being blocked with prematurely cured material.
Regarding claim 8:
Wherein the nozzle curing prevention portion limits an irradiation area of a light emitted from the light irradiation portion (as previously discussed with regards to the discussion of claim 7), and the irradiation area is a circle concentric with an end of the nozzle portion for dispensing the material A (since Maekawa teaches two curing units on either side of the nozzles, then when combined with the panel of Kubo then there would be a circle as claimed, since this would be the same configuration as shown in Applicant’s Figure 5), the circle having a diameter ranging from 1 to less than 100 times a diameter of the end of the nozzle portion for dispensing the material A
Maekawa and Kubo are silent to the relative dimensions, nevertheless it would have been obvious to one having ordinary skill in the art at the time the invention was filed since where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, see MPEP 2144.04 IV A.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743